Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1:  Structural arrangement as depicted in figure 1.
Species 2:  Structural arrangement as depicted in figure 12.
Species 3:  Structural arrangement as depicted in figure 13.
Species 4: Structural arrangement as depicted in figure 14.

Species 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a IR photo conversion layer located between two electrodes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Forrai et al. US 2012/193608.  

Forrai et al. discloses (Forrai et al.: paragraphs 21 - 28, figure 1): "A light-receiving device (Forrai et al.: paragraph 21: "focal plane array") comprising: at least one pixel (Forrai et al.: figure 1), the at least one pixel including:

a first electrode (Forrai et al.: figure 1, element 120); a second electrode (Forrai et al.: figure 1, element 140); and

a photoelectric conversion layer (Forrai et al.: figure 1, element 130) between the first electrode (Forrai et al.: figure 1, element 120) and the second electrode (Forrai et al.: figure 1, element 140), the photoelectric conversion layer (Forrai et al.: figure 1, element 130) configured to convert incident infrared light (Forrai et al.: paragraph 27: "infrared radiation") into electric charge, the photoelectric conversion layer having a first section (Forrai et al.: figure 1, for instance element 135) and a second section (Forrai et al.: figure 1, for instance element 133), the first section (Forrai et al.: figure 1, for instance element 135) being closer to the first electrode (Forrai et al.: figure 1, for instance 

 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no single claim is explicitly understood to be generic to all inventions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/6/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822